                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Rabbi Kohan El-Bey Ali,                        )        CASE NO. 1:19 CV 1847
                                               )
               Plaintiff,                      )        JUDGE PATRICIA A. GAUGHAN
                                               )
         v.                                    )
                                               )
Andre Marquis Cohen,                           )        Memorandum of Opinion and Order
                                               )
               Defendant.                      )


       INTRODUCTION

       Pro se Plaintiff Rabbi Kohan El-Bey Ali brings this action in replevin against defendant

Andre Marquis Cohen. (Doc. 1). Plaintiff filed a motion to proceed with this action in forma

pauperis (see Doc. 2, 5), and that motion is granted.

       For the reasons that follow, this action is dismissed.

       BACKGROUND

       Plaintiff’s allegations in the Complaint are sparse. He alleges that he is the rightful

owner of all the property owned by Defendant. Plaintiff does not identify the property except to

state that it is located in Lorain County, Ohio. Plaintiff values the property at One Hundred

Million Dollars. For relief, Plaintiff asks this Court to find that he is the owner of the property

and order Defendant to return the property to Plaintiff.
       STANDARD OF REVIEW

       Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per

curiam) (citing Haines v. Kerner, 404 U.S. 519 (1972)); see also Franklin v. Rose, 765 F.2d 82,

85 (6th Cir. 1985) (pro se complaints are entitled to liberal construction) (citations omitted).

That said, the Court is not required to conjure unpleaded facts or construct claims on Plaintiff’s

behalf. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v.

City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985). “If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3).

       DISCUSSION

       Federal courts are courts of limited jurisdiction and have authority to decide only the

cases that the Constitution and Congress have empowered them to resolve. See Ohio ex rel.

Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008). Federal courts “have a duty to consider

their subject matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis, Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009)

(citations omitted).

       Generally speaking, the Constitution and Congress have given federal courts authority

over a case only when the case raises a federal question or when diversity of citizenship exists

between the parties. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“Absent

diversity of citizenship, federal-question jurisdiction is required.”).




                                                 -2-
        The first type of federal jurisdiction relies upon the presence of a federal question. 28

U.S.C. § 1331. Federal question jurisdiction arises where a “well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr.

Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983). In determining whether a claim arises

under federal law, the Court looks to the well-pleaded allegations of the Complaint. Mikulski v.

Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007) (citation omitted). Although the

well-pleaded-complaint rule focuses on what Plaintiff alleges, it allows the Court to look past

the words of the Complaint to determine whether the allegations ultimately involve a federal

question. Ohio ex rel. Skaggs, 549 F.3d 468, 475 (6th Cir. 2008) (citation omitted).

        Plaintiff is proceeding pro se and, therefore, enjoys the benefit of a liberal construction

of the Complaint. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999). But even with the

benefit of liberal construction, Plaintiff has not alleged a claim arising under the Constitution or

laws of the United States and none is apparent to the Court. See 28 U.S.C. § 1331.

        The second type of federal jurisdiction, diversity of citizenship, is applicable to cases of

sufficient value between citizens of different States. 28 U.S.C. § 1332(a)(1). To establish

diversity of citizenship, a plaintiff must show that he is a citizen of one state and all of the

defendants are citizens of other states. There are no allegations in the Complaint from which

this Court may infer the existence of diversity jurisdiction pursuant to 28 U.S.C. § 1332.




                                                  -3-
       As the party bringing this action in federal court, it is Plaintiff’s burden to establish the

Court’s jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(citation omitted). But the Court is unable to discern from the Complaint any basis for federal

subject matter jurisdiction over this case. In the absence of a cognizable federal question, or a

claim over which this Court may exercise diversity jurisdiction, the Court lacks subject matter

jurisdiction over this matter. See Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“a district

court may, at any time, sua sponte dismiss a complaint for lack of subject matter jurisdiction”).

       CONCLUSION

       There being no claim asserted in the Complaint over which the Court may exercise

subject matter jurisdiction, this action is dismissed pursuant to Fed. R. Civ. P. 12(h)(3).

Plaintiff’s motion to proceed in forma pauperis (see Doc. 2, 5) is granted. Plaintiff’s motion for

an order of possession of the property (Doc. 3) is moot, and denied as such.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.


                                               /s/ Patricia A. Gaughan
                                               PATRICIA A. GAUGHAN
                                               United States District Judge
                                               Chief Judge
Dated: 11/12/19




                                                 -4-
